20-3714-cr
United States v. Decker

                              UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                      SUMMARY ORDER
Rulings by summary order do not have precedential effect. Citation to a summary order
filed on or after January 1, 2007, is permitted and is governed by Federal Rule of Appellate
Procedure 32.1 and this Court’s Local Rule 32.1.1. When citing a summary order in a
document filed with this Court, a party must cite either the Federal Appendix or an
electronic database (with the notation “summary order”). A party citing a summary order
must serve a copy of it on any party not represented by counsel.

       At a stated term of the United States Court of Appeals for the Second Circuit, held at
the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York,
on the 12th day of May, two thousand twenty-two.

PRESENT:    JOHN M. WALKER, JR.,
            GUIDO CALABRESI,
            JOSÉ A. CABRANES,
                         Circuit Judges.
_____________________________________


UNITED STATES OF AMERICA,

                          Appellee,

                    v.                                                         20-3714-cr

LOGAN DECKER,

                          Defendant-Appellant,

AMBER DECKER,

                          Defendant. *

_____________________________________




*
          The Clerk of Court is directed to amend the caption as set forth above.

                                                   1
FOR APPELLEE:                                              Lisa M. Fletcher & Rajit S. Dosanjh,
                                                           Assistant United States Attorneys, for
                                                           Antoinette T. Bacon, Acting United States
                                                           Attorney for the Northern District of
                                                           New York, Syracuse, NY.

FOR DEFENDANT-APPELLANT:                                   David R. Morabito, East Rochester, NY.

       Appeal from a judgment, entered October 21, 2020, by the United States District Court for
the Northern District of New York (David N. Hurd, Judge).

        UPON DUE CONSIDERATION WHEREOF, IT IS HEREBY ORDERED,
ADJUDGED, AND DECREED that the October 21, 2020 judgment of the District Court be and
hereby is AFFIRMED.

         Defendant Logan Decker challenges the District Court’s judgment sentencing him
principally to a 528-month term of imprisonment and a 25-year term of supervised release. On
February 27, 2019, a federal grand jury returned a superseding indictment against Logan Decker and
his wife, Amber Decker, charging both with six counts of sexually exploiting and one count of
conspiring to sexually exploit their then-two-year-old daughter. Amber Decker, who pleaded guilty
to the seven counts on June 27, 2019, was sentenced by the District Court on August 12, 2020,
principally to a 264-month term of imprisonment and a 20-year term of supervised release. 1 Logan
Decker pleaded guilty to the seven counts on December 23, 2019; the District Court, on October
21, 2020, imposed on him a sentence principally consisting of a 528-month term of imprisonment
and a 25-year term of supervised release. Logan Decker now appeals his sentence, arguing that in
light of the fact that he was sentenced to a term of imprisonment twice as long as that of his wife,
the District Court’s sentence was both procedurally and substantively unreasonable. He urges us to
vacate his sentence and remand for purposes of resentencing. We assume the parties’ familiarity
with the underlying facts, the procedural history of the case, and the issues on appeal.

         We review a district court’s imposition of a sentence under a “deferential abuse-of-discretion
standard.” United States v. Cavera, 550 F.3d 180, 189 (2d Cir. 2008) (en banc) (quoting Gall v. United
States, 552 U.S. 38, 41 (2007)); see also In re Sims, 534 F.3d 117, 132 (2d Cir. 2008) (describing the
abuse-of-discretion standard). At root, we evaluate the sentence imposed for “reasonableness,” a
concept which encompasses both “the procedures used to arrive at the sentence (procedural
reasonableness) and . . . the length of the sentence (substantive reasonableness).” United States v.
Broxmeyer, 699 F.3d 265, 278 (2d Cir. 2012).




1
       Amber Decker did not appeal the District Court’s judgment in her case.

                                                   2
         On appeal, Logan Decker first argues that the District Court committed procedural error by
failing to consider one of the statutory factors, Section 3553(a)(6), which requires a district court
imposing a sentence to consider “the need to avoid unwarranted sentence disparities among
defendants with similar records who have been found guilty of similar conduct.” 18 U.S.C. §
3553(a)(6). We find no merit in this argument. For starters, at the time of sentencing, the District
Court explicitly stated that it had considered that factor. In addition, the type of sentencing disparity
to which Logan Decker objects — that between him and his co-defendant, Amber Decker — is not
that of which Section 3553(a)(6) is concerned. As we have made clear, “[S]ection 3553(a)(6) requires
a district court to consider nationwide sentence disparities, but does not require a district court to
consider disparities between co-defendants.” United States v. Ghailani, 733 F.3d 29, 55 (2d Cir. 2013)
(internal quotation marks omitted).

         Further, at the time of Logan Decker’s sentencing, the District Court did discuss the relative
roles of Amber Decker and Logan Decker in the sexual exploitation of their two-year-old daughter.
The District Court stated that Amber Decker “was guilty, very much so, and she is now serving a
long prison term.” App’x 53. And the District Court was aware, as Logan Decker’s counsel argued
at sentencing, that it was Amber Decker (and not Logan Decker) who physically committed the acts
of abuse against their two-year-old daughter in New York while Logan Decker was, at the time, in
South Dakota. But the District Court explained that it was particularly troubled by Logan Decker’s
“denial and placement of blame on [his] wife,” adding that the text messages he sent to Amber
Decker demonstrated that he “directed and demanded” the acts that she committed. Id. “[I]t is
clear,” the District Court concluded, “that if it wasn’t for [Logan Decker], [Amber Decker] would
not have engaged in these acts.” Id. Thus, we find no merit in Logan Decker’s argument that the
District Court failed to “provide . . . [an] assessment [of] how [Logan Decker] was sentenced in
relation to [Amber Decker].” Def.’s Br. 20.

         Logan Decker also argues that the District Court’s sentence was substantively unreasonable.
As we have stated before, we will “set aside a district court’s substantive determination only in
exceptional cases where the trial court’s decision cannot be located within the range of permissible
decisions.” Cavera, 550 F.3d at 189 (cleaned up). Sentences are substantively unreasonable only
when they “are so shockingly high, shockingly low, or otherwise unsupportable as a matter of law
that allowing them to stand would damage the administration of justice.” Broxmeyer, 699 F.3d at 289
(internal quotation marks omitted). This is not such a case.

        Here, as the District Court explained the reasons it was imposing a lengthy sentence, it
discussed the depravity of Logan Decker’s conduct, his role in instigating the sexual abuse of his
two-year-old daughter, his demands for increasingly severe forms of abuse, his efforts to deflect
blame for the offense on both Amber Decker and his abuse of alcohol, his danger of recidivism, and
indications in the record that he had sexually abused his two-year-old daughter in the past and
planned to abuse his six-year-old daughter as well as his as-yet unborn child in the future.

                                                    3
        Moreover, while the advisory Sentencing Guidelines recommended a sentence of 2,520
months’ imprisonment, the District Court elected to impose a below-Guidelines sentence of 528
months. While the fact that a sentence is below the advisory Guidelines range does not itself create
a presumption of reasonableness, we have noted that it is “difficult to find that a below-Guidelines
sentence is unreasonable.” United States v. Perez-Frias, 636 F.3d 39, 43 (2d Cir. 2011) (per curiam).
Under the “totality of the circumstances,” Cavera, 550 F.3d at 190, we cannot conclude that Logan
Decker’s below-Guidelines sentence is “unsupportable as a matter of law” such that affirming the
sentence “would damage the administration of justice,” Broxmeyer, 699 F.3d at 289 (internal
quotation marks omitted).

        We have considered all of Logan Decker’s remaining arguments and find them to be without
merit. For the foregoing reasons, therefore, we AFFIRM the October 21, 2020 judgment of the
District Court.



                                                       FOR THE COURT:
                                                       Catherine O’Hagan Wolfe, Clerk of Court




                                                  4